189 F.2d 520
* RAILWAY EXPRESS AGENCY, Incorporated, Defendant, Appellant,v.Benito DI CAPRIO, Plaintiff, Appellee.
No. 4554.
United States Court of Appeals First Circuit.
June 7, 1951.

Matthew W. Goring, Providence, R.I., Hinckley, Allen, Salisbury & Parsons, Providence, R.I., on brief, for appellant.
Francis I. McCanna, Providence, R.I., Robert R. Affick, West Warwick, R.I., and Timothy J. McCarthy, Providence, R.I., on brief, for appellee.
Before MAGRUDER, Chief Judge, WOODBURY, Circuit Judge, and SWEENEY, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed.